United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 21, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40147
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE DEL CARMEN RANGEL-CARBAJAL,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-924-1
                       --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Del Carmen Rangel-Carbajal (“Rangel”) appeals his

convictions for conspiracy to possess with intent to distribute

over five kilograms of cocaine and aiding and abetting the

possession with intent to distribute over five kilograms of

cocaine.   Rangel argues that the identification of him from a

single photograph display violated his due process rights.        This

argument is without merit.   Although the single photograph


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40147
                                 -2-

display was impermissibly suggestive, see Hudson v. Blackburn,

601 F.2d 785, 788 (5th Cir. 1979), an examination of the totality

of the circumstances reveals that the suggestiveness did not lead

to “a substantial likelihood of irreparable misidentification.”

United States v. Burbridge, 252 F.3d 775, 780 (5th Cir. 2001)

(citations omitted); see also Allen v. Estelle, 568 F.2d 1108,

1113-14 (5th Cir. 1978).

     Rangel also challenges the sufficiency of the evidence.

However, the evidence at trial, viewed in the light most

favorable to the verdict, sufficiently established Rangel’s

knowledgeable participation in a cocaine conspiracy.    See United

States v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003)

(knowledge of drug conspiracy may be inferred from large amount

and value of cocaine in vehicle); United States v. Diaz-Carreon,

915 F.2d 951, 954-55 (5th Cir. 1990) (guilty knowledge may be

inferred from inconsistent statements and implausible

explanations of defendant); United States v. Booker, 334 F.3d
406, 410 (5th Cir. 2003) (uncorroborated co-conspirator testimony

is sufficient to support a conviction unless legally incredible).

The evidence was also sufficient to support Rangel’s aiding and

abetting conviction.   See United States v. Gonzales, 121 F.3d
928, 936 (5th Cir. 1997).

     AFFIRMED.